Case 2:21-cv-17005-KM-LDW Document 4 Filed 09/16/21 Page 1 of 5 PageID: 369




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



Nanda Shivananjappa

      Plaintiff,

v.

Rajendra Bhayani,                                    Civ. No. 21-17005
Thomas P Abode,
                                                    OPINION & ORDER
Craig Corson,
Alyssa Bartholomew,
Anuj Sharma Esq.,
Angelo Sarno Esq.,
Shahab Sheikh Esq.,
      Defendanta.


KEVIN MCNULTY, U.S.D.J.:
      This pro se complaint, totaling hundreds of pages of allegations and
exhibits, was deposited with the clerk late yesterday but has not yet been
docketed. It is prefaced by a document titled “Emergent Motion,” and
accompanied by a motion to be granted in forma pauperis status. Because the
matter is declared to be emergent, I will write quickly and briefly. I interpret the
Emergent Motion as one for a temporary restraining order (TRO). For the
following reasons, the motion is DENIED.
                                 BACKGROUND
      I can give only the barest summary of the allegations that seem most
pertinent. At bottom, this is a family law matter concerning divorce and child
custody, currently pending in state family court. Much of the complaint is
devoted to wrongs perpetrated against the plaintiff by her husband, or ex-
husband, defendant Rajendra Bhayani. The plaintiff objects to various rulings
of the state court, which has not, or has not sufficiently, dealt with those
Case 2:21-cv-17005-KM-LDW Document 4 Filed 09/16/21 Page 2 of 5 PageID: 370




wrongs. She objects to being subjected to court orders for, e.g., medical
examinations of herself and the child, or appointment of a guardian ad litem.
Much of the time, the nature of the objection is that the court appears to be
considering her husband’s allegations and poising the matter for a decision,
instead of merely accepting her position.
      The dispute seems to have originally involved a religious marriage that
was, at least at first, nonpublic. There is an unclear reference to a divorce.
Plaintiff accuses the husband of neglect and states that he has ample financial
resources to support her and the child.
      The complaint is far broader, but here is the relief sought on the
emergent motion:
        A. Immediate Stay on all of the existing orders in this matter by the trial
court, NJ. and order to take the minor child with her passport to a location
other than the normal courtroom at the family court.
     B. lmmediate Injunction and transfer of the litigation Shivananjappa Vs
Bhayani to US District Court Newark NJ.
     C. Granting Anticipatory bail on arrest orders and separation of child
from me, by the Family Court Judge at Middlesex County, NJ.
       D. Immediately Preventing Defendant and his associates to subject minor
child , E.B and plaintiff to unwarranted medical and psychological tests.
      E. Immediate Stay on acquisition of Minor's passport by the defendant's
attorney Bartholomew.
     F. Immediate stay on eviction from the conjugal home units 287 and 288
Nebula Road, Piscataway NJ.
    G. Ordering the defendant to address all breaches of contract
immediately.
      H. Immediate Stay on GAL's appointment and Reporting of Non
Discoverable private investigations and sealed custody proposal by the GAL.
      I. Ordering the defendant to answer the properly served subpoena.




                                          2
Case 2:21-cv-17005-KM-LDW Document 4 Filed 09/16/21 Page 3 of 5 PageID: 371




     J. Immediately Restraining Defendant and his associates access to the
minor child E.B, son D V and the plaintiff. 1
                                    STANDARD
      A district court may issue injunctive relief in the form of a TRO. Fed. R.
Civ. P. 65(b)(1). A TRO may be issued without notice to the adverse party but
usually expires after 14 days. Fed. R. Civ. P. 65(b)(1), (2). A party seeking a
temporary or preliminary injunction must demonstrate: (1) a reasonable
likelihood of success on the merits; (2) the prospect of irreparable harm in the
absence of an injunction; (3) that this harm would exceed harm to the opposing
party; and (4) that the public interest favors such relief. See, e.g., Sciele Pharma
Inc. v. Lupin Ltd., 684 F.3d 1253, 1259 (Fed. Cir. 2012); Antares Pharma, Inc. v.
Medac Pharma, Inc., 55 F.Supp.3d 526, 2014 WL 3374614, at *2 (D. Del.
2014).
      All factors are considered, but a showing on the first two is the key,
threshold issue. For a TRO to issue, the movant must provide “specific facts in
an affidavit or a verified complaint [that] clearly show that immediate and
irreparable injury, loss, or damage will result to the movant before the adverse
party can be heard.” Fed. R. Civ. P. 65(b)(1)(A). In addition, courts ask whether
the movant can show “a likelihood of success on the merits of [her] claim.”
Durel B. v. Decker, 455 F. Supp. 3d 99, 106 (D.N.J. 2020).
                                   DISCUSSION
      Plaintiff is not entitled to an immediate TRO because she has not “clearly
show[ed]” a likelihood of success on the merits or “immediate and irreparable
injury.” Fed. R. Civ. P. 65(b)(1)(A). I stress that I am looking at likelihood of
success through the narrow issue of entitlement to immediate injunctive relief.
The court cannot resolve every factual dispute or complaint, some of them
going back for years, that are suggested by the plaintiff’s voluminous filing.



1      Also demanded is an order requiring that Attorney Anuj Sharma Esq. to
withdraw immediately from representing the plaintiff at the USCIS and Immigration
courts and releasing all the paperwork filed on the plaintiff's behalf.


                                          3
Case 2:21-cv-17005-KM-LDW Document 4 Filed 09/16/21 Page 4 of 5 PageID: 372




      The major form of relief sought is transfer of the family court proceeding
to this court, to be followed by this court’s entry of rulings contrary to those
entered by the state court. Plaintiff has not shown any entitlement, clear or
otherwise, for such a transfer. Removal as such is not appropriate. No notice of
removal has been filed. In addition, the family court action has been pending
for some years. Any notice of removal was required to have been filed within a
short deadline, generally 30 days after service of the complaint. 28 U.S.C. §
1446(b). Nor does it appear that this court would have jurisdiction over this
family court matter. Family law is, of course, state law. Complete diversity of
citizenship between plaintiff and all defendants would be required to confer
federal jurisdiction over a state law case. 28 U.S.C. § 1332. That does not
appear to be the situation here; certain of the defendants, such as the state
court judges, are surely New Jersey citizens, like plaintiff. Even if the only
parties to the case were Plaintiff and defendant Bhayani, and even if those two
were of diverse citizenship, the domestic relations exception would bar this
court from asserting diversity jurisdiction over the case. Ankenbrandt v.
Richards, 504 U.S. 689 (1992) (domestic relations exception applies to “cases
involving the issuance of a divorce, alimony, or child custody decree”).
      A matter may also properly be heard in federal court, however, if a
federal question is presented. The complaint cites a bewildering variety of
federal statutes and regulations, as well as state law tort theories. Many or
most are facially inapplicable; plaintiff cites, for example, federal criminal
statutes with no civil remedy, or prohibitions applicable only to federal court
proceedings. A civil rights action under 42 U.S.C. § 1983 is available to redress
deprivations of federal constitutional and other rights. Still, a federal district
court does not sit to correct or hear appeals from a state trial court. And the
plaintiff’s complaints about interlocutory rulings in her case, or the manner in
which it is being handled, do not on their face suggest a deprivation of due
process, i.e., basic notice and the right to be heard. The few relevant
documents attached indicate that the state court judge has entered balanced
rulings, following hearings, in which the judge, for example, provided for

                                          4
Case 2:21-cv-17005-KM-LDW Document 4 Filed 09/16/21 Page 5 of 5 PageID: 373




appointment of a guardian ad litem at defendant’s expense, permitted limited
visitation with the child, and ordered various forms of examinations and
discovery to position the matter for a hearing. A hearing is apparently
imminent. I take no position on the merits, of course. But even if plaintiff is
wholly correct, she must nevertheless submit to the court’s processes for
determining whether that is so.
       In short, the plaintiff has demonstrated no likelihood of success on any
claim that would support the relief requested here: that this court should take
over the decision making process in this family law case.
      Other claims are more naturally considered in connection with
irreparable injury. Many, to the extent they are causes of action at all or could
be heard by this court, involve financial harm, and hence would not give rise to
a claim of irreparable injury. Although the plaintiff is dissatisfied with the state
court, it has not yet ruled on her claims. The only short-run “harm” to which
plaintiff is subject is the state judicial process; that the court will rule against
her on custody or other matters is speculative at this point. Moreover, any legal
or procedural error in the state court process is subject to correction through
the ordinary processes of reconsideration or appeal.
                                      ORDER
      For the reasons set forth above,
      IT IS this 16th day of September, 2021
      ORDERED that the motion for emergent TRO relief is denied.
      The case will proceed in the ordinary course.


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                          5
